Citation Nr: 0628615	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-50 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder. 

2.  Entitlement to a compensable rating for a brain 
concussion, scar, healed. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision.  In February 
2001, the Board remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connected for a brain concussion 
scar under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
The Board's February 2001 remand directed VA to afford 
the veteran an examination to determine "the nature 
and severity of the residuals of the brain 
concussion."  While the examination report noted "the 
left frontal scar," no other detail was provided about 
the scar.  Accordingly, an examination is necessary to 
determine the nature and severity of the residuals of 
the veteran's brain concussion scar.  Additionally, the 
July 2002 examination described the veteran's headaches 
and on remand, the RO should determine if an additional 
separate evaluation is warranted for such.     

During the pendencey of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
new and material evidence claims.  The Court requires 
that VA, by way of a specific notice letter, (1) notify 
the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and 
material evidence is); (2) notify the claimant of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would 
be required to substantiate the element or elements 
needed for service connection that were found 
insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was 
provided with a notice letter of such specificity, and 
this notice must be provided prior to the adjudication 
of this issue.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the reason for the previous denial; 
(2) notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., evidence that 
pertinent disability did not preexist 
service or was aggravated therein).  This 
notice is outlined by the Court in Kent 
supra. 

2.  The RO should schedule the veteran 
for a VA scar examination to determine 
the nature and severity of his brain 
concussion scar.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

3.  Following the completion of the 
development requested above, the claims 
should be readjudicated by the RO.  This 
includes a determination as to whether a 
separate compensable rating is in order 
for the headaches associated with the 
veteran's brain concussion scar as 
discussed in the July 2002 VA examination 
report.  If this does not result in a 
complete grant of all benefits sought by 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


